UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 14, 2015 Skyline Medical Inc. (Exact name of Registrant as Specified in its Charter) Delaware 000-54361 33-1007393 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2915 Commers Drive, Suite 900 Eagan, Minnesota (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (651) 389-4800 Former Name or Former Address, if Changed Since Last Report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On August 14, 2015, the board of directors of Skyline Medical Inc. (the “Company”) appointed Frank Mancuso, Jr., a current director of the Company, to serve on its audit committee. The current members of the audit committee of the board of directors are Thomas J. McGoldrick, as the chairperson, Andrew P. Reding and Frank Mancuso, Jr. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SKYLINE MEDICAL INC. By: /s/ Josh Kornberg Name: Josh Kornberg Title: President and Chief Executive Officer Date:August 17, 2015
